UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

RANDY A. MUDGE,

                                      Plaintiff,

      -v-                                                     1:13-CV-891


ANNE M. ZUGALLA and DANIEL HARDER, 1


                                      Defendants.

--------------------------------

APPEARANCES:                                                  OF COUNSEL:

COOPER ERVING & SAVAGE LLP                                    PHILLIP G. STECK, ESQ.
Attorneys for Plaintiff
39 North Pearl Street, 4 th Floor
Albany, NY 12207

HON. LETITIA JAMES                                            LYNN MARIE KNAPP, ESQ.
Attorney General for the State of New York                    Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                                   ORDER

      Randy Mudge ("plaintiff" or "Mudge"), a former substitute teacher in the Middleburgh

Central School District, a public school district located in Middleburgh, New York, alleged



            1
           The Clerk is directed to amend the docket to reflect that defendants "John B. King, Jr.
  Commissioner of the New York State Department of Education in his official capacity" and "Commissioner of
  the New York State Department of Education" were dismissed as a result of the March 31, 2018
  Memorandum–Decision and Order. Dkt. 70.
inter alia, that New York State Department of Education employees violated his due process

rights and defamed him when he was unlawfully terminated from his position. Mudge

brought suit against a variety of individuals and entities allegedly involved in his termination,

including Anne M. Zugalla and Daniel Harder, employees of the New York State Department

of Education (collectively "defendants").

       On January 6, 2016, the Court issued a Memorandum-Decision and Order granting in

part and denying in part defendants' motion for summary judgment. Mudge v. Zugalla, No.

113CV0891, 2016 WL 11623712 (N.D.N.Y. Jan. 6, 2016). Defendants thereafter moved for

reconsideration on a variety of issues. On March 31, 2018, the Court issued a

Memorandum-Decision and Order granting in part and denying in part defendants' motion for

reconsideration. Mudge v. Zugalla, No. 113CV0891, --- F. Supp. 3d ----, 2018 W L 9606633

(N.D.N.Y. Mar. 31, 2018). Relevant here, the Court denied Zugalla and Harder's request for

qualified immunity. Id. at *5. Defendants appealed the denial of their motion for summary

judgment based on qualified immunity to the United States Court of Appeals for the Second

Circuit. This otherwise trial ready case was stayed pending the outcome of the appeal.

       On September 12, 2019, the Second Circuit reversed the denial of summary judgment

to defendants Zugalla and Harder on plaintiff's § 1983 claims and remanded to this Court for

further proceedings consistent with that decision. Mudge v. Zugalla, No. 18-1298-CV, ---

F.3d ---- , 2019 WL 4308622 (2d Cir. Sept. 12, 2019). The Second Circuit issued a Certified

copy of the decision the same day, and it was entered on this Court's docket the following

day, September 13, 2019. Dkt. No. 75.

       In accordance with the Second Circuit's September 12, 2019 ruling, summary

judgment on qualified immunity is granted to defendants Zugalla and Harder and plaintiff's

                                               -2-
§ 1983 claims against them will be dismissed. As these were the only remaining defendants

in this matter, the Amended Complaint will be dismissed in its entirety and this case will be

closed.

      Therefore, it is

      ORDERED that

      1. Defendants Anne M. Zugalla and Daniel Harder's motion for summary judgment on

qualified immunity grounds is GRANTED; and

      2. The Amended Complaint is DISMISSED as to defendants Anne M. Zugalla and

Daniel Harder.

      The Clerk is directed to enter judgment accordingly and close the file.

      IT IS SO ORDERED.




Dated: September 18, 2019
       Utica, New York.




                                              -3-
